Citation Nr: 1046033	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  08-23 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
previously-denied claim for service connection for chloracne.

2.  Entitlement to service connection for arthritis of the left 
knee, to include consideration as being secondary to a service-
connected disability.

3.  Entitlement to service connection for arthritis of the right 
knee, to include consideration as being secondary to a service-
connected disability.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel
INTRODUCTION

The Veteran had active service from February 1966 to December 
1971.

This appeal to the Board of Veterans' Appeals (Board) is from a 
November 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which 
denied entitlement to service connection for arthritis of the 
bilateral knees.  

This appeal to the Board is also from a February 2008 rating 
decision, which determined the Veteran had not submitted new and 
material evidence and, therefore, declined to reopen his 
previously denied, unappealed claim for service connection for 
chloracne.  The February 2008 rating decision also denied the 
Veteran's claims for service connection for arthritis of the 
bilateral knees.

This case was remanded by the Board in April 2010 for further 
development.  The Board is satisfied as to substantial compliance 
with its remand directives.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  
This included obtaining the Veteran's Social Security 
Administration (SSA) records.  As such, the case is now ready for 
disposition.


FINDINGS OF FACT

1.  In a decision dated in June 1996, the RO denied service 
connection for chloracne on the basis that there was not a 
confirmed diagnosis of chloracne; the Veteran did not appeal the 
June 1996 decision within one year of being notified.

2.  Evidence received subsequent to the June 1996 rating decision 
does not raise a reasonable possibility of substantiating the 
claim.  


3.  A chronic left knee disorder was not manifest during service; 
left knee pathology was not identified until 2004; the current 
left knee disorder is unrelated to service or to any service-
connected disability.

4.  A chronic right knee disorder was not manifest during 
service; right knee pathology was not identified until 2004; the 
current right knee disorder is unrelated to service or to any 
service-connected disability.


CONCLUSIONS OF LAW

1.  The June 1996 RO decision which denied the claim for service 
connection for chloracne is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302(b) (2010).  

2.  Evidence submitted subsequent to the June 1996 denial to 
reopen the claim of service connection for chloracne is not new 
and material, and the claim is not reopened.  38 U.S.C.A. §§ 
5107, 5108 (West 2002);  38 C.F.R. §§ 3.156(a), 20.1103 (2010).  

3.  A chronic left knee disorder was not incurred in or 
aggravated by service or by any service-connected disability.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.310 (2010).

4.  A chronic right knee disorder was not incurred in or 
aggravated by service or by any service-connected disability.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.310 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the notice letter provided to the Veteran in 
December 2007 included the criteria for reopening his previously-
denied chloracne claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that adequate 
notice has been provided, as he was informed about what evidence 
was necessary to substantiate the elements required to establish 
service connection that were found insufficient in the previous 
denial.  

With respect to the remaining claims, the VCAA duty to notify was 
satisfied by way of a letter sent to the Veteran in September 
2007 that fully addressed all notice elements and was sent prior 
to the initial RO decision in this matter.  The letter informed 
him of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content.

With respect to the Dingess requirements, in September 2007, the 
RO provided the Veteran with notice of what type of information 
and evidence was needed to establish disability ratings, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to all issues on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained service treatment records, VA treatment records, and 
Social Security Administration (SSA) records.  Further, the 
Veteran submitted written statements in support of his claims.

Next, specific VA medical opinions pertinent to the issues on 
appeal were obtained in March 1996, April 1997, February 1998, 
and October 2007.  38 C.F.R. § 3.159(c) (4).  To that end, when 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA opinions obtained in this case are more than adequate, as 
they are predicated on a full reading of the VA medical records 
in the Veteran's claims file.  They consider all of the pertinent 
evidence of record, to include the statements of the appellant, 
and provide a complete rationale for the opinions stated, relying 
on and citing to the records reviewed.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  38 C.F.R. § 3.159(c) (4).  Therefore, the available 
records and medical evidence have been obtained in order to make 
adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


New and Material Evidence

The Veteran seeks to reopen a claim for entitlement to service 
connection for chloracne, which was initially denied in a June 
1996 rating decision.

Unappealed rating decisions are final with the exception that a 
claim may be reopened by submission of new and material evidence.  
When an appellant seeks to reopen a claim based on new evidence, 
VA must first determine whether the additional evidence is "new" 
and "material."  Second, if VA determines that new and material 
evidence has been added to the record, the claim is reopened and 
VA must evaluate the merits of the appellant's claim in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material 
evidence to reopen a claim and the question of whether upon such 
reopening, a claimant is entitled to VA benefits, are questions 
relating to a single 'matter' for purposes of the Board's 
jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional 
responsibility to consider whether a claim should be reopened, no 
matter what the RO has determined.  Wakeford v. Brown, 8 Vet. 
App. 237 (1995).  

In determining whether the evidence presented or secured since 
the prior final disallowance of the claim is new and material, 
the credibility of the evidence is generally presumed.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Moreover, the new and material evidence must be 
presented or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

VA regulation defines "new" as evidence not previously submitted 
and "material" as evidence related to an unestablished fact 
necessary to substantiate the claim.  If the evidence is new and 
material, the question is whether the evidence raises a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).  

The Veteran's original claim for service connection for chloracne 
was denied in a June 1996 rating decision.  The RO determined, in 
pertinent part, that although the Veteran was presumed to have 
been exposed to herbicides in Vietnam, there was not an 
established diagnosis of chloracne.  He did not appeal this 
aspect of the June 1996 rating decision and it became final.

Relevant evidence associated with the claims folder at the time 
of the June 1996 denial included service treatment records dated 
from February 1966 to December 1971; VA treatment records dated 
from October 1974 to January 1996; the March 1996 report of a VA 
general examination; the March 1996 report of a VA skin 
examination; and the March 1996 report of a VA Agent Orange 
examination.  Significantly, the Veteran reported a history of 
chloracne in a March 1990 VA treatment note, but he was instead 
diagnosed with seborrheic dermatitis.  Similarly, in a November 
1995 VA audiological evaluation, the audiologist wrote that the 
Veteran reported a history of chloracne and dryness in his ear 
canals; significantly, however, the audiologist did not make a 
diagnosis of chloracne.  In a December 1995 VA audiology 
diagnostic, the Veteran indicated that he suffered from ear 
problems ever since being exposed to chloracne in service.  
However, the March 1996 VA examination reports diagnosed him 
instead with seborrheic dermatitis on his scalp, nose, and upper 
sternum, with no signs of flaking, acne, pustules, or pimples.  
The Board notes that the Veteran was awarded service connection 
for seborrheic dermatitis in the same rating decision that denied 
his initial claim for entitlement to service connection for 
chloracne.  

The Veteran subsequently filed a November 2007 application to 
reopen the claim for service connection for chloracne due to 
herbicide exposure.   He continued to argue that he developed 
chloracne as a result of exposure to defoliant sprays associated 
with Agent Orange used in Vietnam.  

Relevant evidence received since the June 1996 denial of the 
application to reopen the claim for service connection for 
chloracne includes the report of an April 1997 VA general 
examination; the report of a February 1998 VA skin examination; 
VA treatment records dated from January 1996 to June 2010; Social 
Security Administration (SSA) records, and various written 
statements in support of his claim.  

Turning first to the VA records, the Board notes treatment 
records received since the June 1996 denial do not diagnose the 
Veteran with chloracne.  Rather, his active problems are listed 
as personal history of colonic polyps, nicotine dependence, 
hypertrophy of prostate without urinary obstruction, 
radiculopathy, hyperglycemia, systolic dysfunction, 
osteoarthritis, spinal stenosis in cervical region, migraine 
headaches, chronic low back pain, hypothyroidism, hyperlipidemia, 
restless leg syndrome, and esophageal reflux.  These VA treatment 
records describe the Veteran's skin to be within normal limits.  

Next, SSA records reveal that the Veteran was granted SSA 
disability benefits on account of his posttraumatic stress 
disorder; pain in his finger joints, knees, lumbar region, and 
cervical region; and headaches.  The Veteran's skin conditions 
were not the focus of the SSA disability inquiry, and chloracne 
was not diagnosed in the records.   This evidence does not raise 
a reasonable possibility of substantiating the claim.  Therefore, 
this evidence is also not material.  

Furthermore, the report of the April 1997 VA general examination 
indicated that the Veteran had flaking of his scalp, eyebrows, 
and behind the ears; however, the examiner did not diagnose a 
skin disorder.  The report of the February 1998 VA skin 
examination indicated that the Veteran had a history of a dry and 
burning sensation of the face.  Upon examination, scaly white 
flakes were noted on both sides of his nose, the forehead, and 
behind both ears.  However, there was no ulceration, exfoliation, 
or crusting.  The examiner diagnosed him with chronic eczema.  
Therefore, although new, this evidence is not material to 
establishing a diagnosis of chloracne.  

The Veteran also submitted written statements in support of his 
claim, arguing that he developed chloracne as a result of 
exposure to defoliant sprays associated with Agent Orange used in 
Vietnam.  This evidence is essentially duplicative of his 
contentions presented all along.  Bostain v. West, 11 Vet. App. 
124 (1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  As such, the 
evidence is not new and material.

As the evidence received since the final denial in June 1996 is 
not both new and material, the application to reopen the 
previously denied claim must fail.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable.  

Service Connection for Left and Right Knee Disorders

The Veteran also seeks entitlement to service connection for left 
and right knee disorders.  Specifically, he claims that he 
developed a bilateral knee disorder secondary to his service-
connected degenerative disc disease of the lumbar spine.  

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	In addition to the regulations cited above, service connection is 
warranted for a disability which is aggravated by, proximately 
due to, or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2009).  Any additional impairment of earning 
capacity resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is itself 
a separate disease or injury caused by the service-connected 
condition, should also be compensated.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), 
any increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  As the Veteran filed his 
claim in August 2007, the amendment is not applicable to the 
current claim. 

	Here, service treatment records reflect no complaints of, 
treatment for, or a diagnosis related to the bilateral knees or 
any symptoms reasonably attributed thereto.  At the time of 
discharge, the clinical evaluation of the Veteran's lower 
extremities and musculoskeletal system was normal.  Therefore, no 
chronic bilateral knee disorder was noted in service.
	
	Next, post-service evidence does not reflect knee symptomatology 
for many years after service discharge.  Specifically, VA 
treatment records first list degenerative joint disease of the 
knee among the Veteran's active problems in 2004.  This is the 
first recorded symptomatology related to a knee disorder, coming 
over 30 years after discharge.  Therefore, the competent evidence 
does not reflect continuity of symptomatology.
	
	The Board notes that the Veteran does not allege a continuity of 
bilateral knee symptomatology since active duty service.  Rather, 
he argues that his bilateral knee disorder developed secondary to 
his service-connected degenerative disc disease of the lumbar 
spine.  Service connection may be granted when the evidence 
establishes a medical nexus between active duty service or a 
service-connected disability and current complaints.  In this 
case, the Board finds that the weight of the competent evidence 
weighs against attributing the Veteran's bilateral knee disorder 
to active duty or to a service-connected disability, despite his 
contentions to the contrary.    
	
	To that end, the Board places significant probative value on a VA 
joints examination undertaken in October 2007 specifically to 
address the issue on appeal.  The examiner concluded that the 
Veteran's bilateral knee disorder was less likely than not (less 
than 50/50 probability) caused by or a result of degenerative 
disc disease of either the lumbar or cervical spines.  The 
examiner explained that the Veteran showed no evidence of altered 
gait or weight-bearing abnormalities.  Because the Veteran's 
complaints were symmetric to the knees and he was without 
evidence of altered gait or altered weight bearing, he concluded 
it was more likely that these conditions were due to natural 
disease progression rather than secondary to his service-
connected spine condition.  
	
The Board has also considered the Veteran's statements asserting 
a nexus between his currently-diagnosed bilateral knee disorder 
and his service-connected degenerative disc disease of the lumbar 
spine.  While the Board reiterates that the Veteran is competent 
to report symptoms as they come to him through his senses, 
degenerative joint disease of the knee is not the type of 
disorder that a lay person can provide competent evidence on 
questions of etiology.  Such competent evidence has been provided 
by the medical personnel who have examined the Veteran during the 
current appeal and by service records obtained and associated 
with the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements. 

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claims for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for chloracne is denied.  

Service connection for arthritis of the left knee, to include 
consideration as being secondary to a service-connected 
disability, is denied.

Service connection for arthritis of the right knee, to include 
consideration as being secondary to a service-connected 
disability, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


